DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 3, 4, 6-10, 12, and 14-20 are pending. 
3.	Claims 4, 6-10 and 12 remain and claim 17 is withdrawn from consideration. 
4.	Claims 3, 14-16 and 18-20 are examined herein. 
5.	All rejections of the canceled claims are moot. 
Continued Examination Under 37 CFR 1.114
6.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 19, 2021 has been entered.
Election/Restrictions
7.	Applicant’s election of Group I, claims 1-3, 5, and 11, in the reply filed on December 16, 2019 is acknowledged.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election was treated as an election without traverse (MPEP § 818.01(a)).  Claims 4, 6-10 and 12 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being without traverse in the reply filed on December 16, 2019.  
	In the instant amendments, Applicant added claims 14-20 and amended claim 3 to depend from claim 14.  Given that claim 17 would have been included in a separate group, it is withdrawn herein as being drawn to a non-elected invention.  Claims 3, 14-16, and 18-20 are examined herein.  
Claim Objections
8.	Claim 3 are objected to because of the following informalities:
In line 1, the claim requires a comma before “wherein.”  The recitation “plant is produced by seeds selected from deposits” introduces ambiguity into the claims because the “plant” is singular and the “seeds” are plural.  Appropriate correction is required. 
Claim Rejections - 35 USC § 112(b)
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.	Claims 3 remains, and claims 14-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  This rejection has been modified in view of Applicant’s amendments to the claims. 
	In claim 14, the recitations “encoded by a mutant nucleic acid in SEQ ID NO: 2 or its codon equivalent” and “a mutant nucleic acid in SEQ 2877 ID NO: 4 or its codon in a SEQ ID NO 2 or 4,” for example, whether the phrase is meant to encompass only a portion of the SEQ ID NO’s, an entire SEQ ID NO: 2 or 4, or whether the SEQ ID NO’s are recited as reference sequences.  The lack of clarity is compounded by the fact that the specification teaches that SEQ ID NO: 2 and 4 already comprise the A205V or the G654E substitution, respectively (paragraphs 00031-32).  Third, it is unclear to what portion of the recited SEQ ID NO’s, the term “codon equivalent” is meant to refer, nor it is clear what is meant by “equivalent.”  For instance, it is unclear whether the term is meant to encompass codon-optimized sequences or to only refer to the codons encoding the substitutions at the recited relative positions. 
	The recitation “avoidance of injuries induced by the herbicides at comparative dosage levels” renders the claim indefinite as well.  First, the term “avoidance of injuries” is not defined in the specification and one of ordinary skill in the art would not be readily apprised of its metes and bounds.  For example, it is unclear whether the term is meant to encompass the absence of any kinds of injuries, and if not, what degree or kind of injuries would be encompassed.  Second, the term “comparative dosage levels” is a term of degree and requires either a clear definition or a reference point to inform one of skill in the art of its metes and bounds.  It is unclear by how much the “comparative” dosages could differ and still be encompassed by the claim. 
	Given that claims 3, 15-16 and 18-20 depend from claim 13 and fail to recite additional limitations overcoming its indefiniteness, they are indefinite as well. 

Claim Rejections - 35 USC § 112(d)
11.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

12.	Claims 15, 16, 18, 19, and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 15 and 18 depend from claim 14; claim 16 depends from claim 3, which depends from claim 14.  Claim 14 is directed to a hybrid rice plant comprising two different mutated AHASL nucleic acid encoding two forms of AHASL protein, each comprising an individual substitution.  In Claims 15, 16, and 18, however, the phrases “the AHAS enzyme with substitutions A205V and G654E (claim 15); “the AHAS enzyme with substitution of A205V and G654E” (claim 16); and “substitutions A205V and G654E in the AHAS enzyme” (claim 18) clearly recite an AHAS enzyme with two substitutions on the same molecule.  The scope of these claims thus fails to incorporate all of the 
Claim 19 is directed to the rice plant of claim 14, wherein the imidazolinone herbicide is selected from the recited list.  Claim 14 requires that the rice plant be resistant to imidazolinone herbicides.  Thus, claim 19 merely details the phenotype of the hybrid rice plant of claim 14, but does not introduce any further structural limitations to said plant beyond the presence of the two substitutions recited in claim 14.  For this reason, claim 19 fails to property further limit the subject matter of the claim from which it depends. 
Claim 20 is directed to the plant of claim 14, wherein SEQ ID NO: 2 and 4 comprise the recited substitution.  Claim 20 does not require that the plant comprise either of the two sequences, and neither does claim 14.  Both claims appear to refer to SEQ ID NO: 2 and 4 as reference sequences.  At the same time, claim 14 already recites that the two substitutions “encoded by a mutant nucleic acid in” SEQ ID NO: 2 or 4.  In order to encode the two individual substitutions, SEQ ID NO: 2 and 4 must necessarily comprise a codon encoding the amino acid that replaces the wild-type one.  Thus, claim 20 recites the property that is necessarily present in nucleic acid sequences of claim 14, and thus does not properly further limit the subject matter of the claim from which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Interpretation
13.	The following is noted with regard to claim interpretation.  As set forth above, the claims were found indefinite.  For the purpose of the examination, the claims are given their broadest reasonable interpretation as follows.  
Claim 14 is interpreted as encompassing a hybrid rice plant comprising two different AHASL alleles: one encoding an AHASL protein having the A205V substitution, the second one having the G654E substitution.  It is noted that the claim does not require that the rice plant comprise either SEQ ID NO: 2 or 4, due to the recitation “the substitution encoded by a mutant nucleic acid in SEQ ID NO: 3 [or SEQ ID NO: 4] or its codon equivalent.” 
However, claims 15 and 16 clearly refer to the AHAS enzyme comprising the two substitutions on the single molecule, as in, for example, the recitation “the AHAS enzyme with substitutions of A205V and G654E,” in claim 15.  Although, based on the teachings of the disclosure and the prosecution history, it appears that the invention that Applicant intended the claims to reflect is a hybrid rice plant comprising two AHASL alleles, each comprising one substitution (either A205V or G654E), the Examiner must interpret claims 15 and 16 consistently with their plain meaning, which clearly reflects a single AHASL protein (“the AHAS enzyme”) comprising two substitutions on the same molecule.  See MPEP 2111.  This interpretation is not inconsistent with the specification (see previous Office Actions).  Given that claims 15 and 16 cannot be reasonably interpreted to not require the presence of the double-mutated AHAS with the A205V and G654E substitutions, there were addressed in a obviousness rejection that is separate from the rejection directed against claim 14. 

It is also noted that claim 14, due to the open-ended nature of the transitional term “comprising” in the preamble, would encompass a scenario, wherein the hybrid rice plant comprises two different AHASL alleles, wherein each of the two alleles encodes a double-mutated AHASL protein, and each of the encoded proteins comprises both, the A205V and the G654E substitutions.  Claim 14 will also encompass a scenario, wherein one of the encoded mutant AHASL proteins comprises a single substitution, A205V or G654E, while the second one comprises two substitutions in the same protein.  
	In claim 3, in the recitation “wherein the plant is produced by seeds selected from deposits designated by ATCC accession number PTA-123859, PA-123860, or PTA123-861,” the term “produced by” is given its broadest reasonable interpretation as a product-by-process limitation that could encompass any number of steps, and not merely limiting the claim to the plants grown from the recited accession numbers.  
	Claims 15 and 16 would encompass the progeny of any filial generation, wherein the progeny comprises the two substitutions. 
Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

15.	Claims 3, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Livore et al (US Patent Publication 20100029485, published February 3, 2010), in view of Roso et al (Field Crop Res. (2010) 119:175-182).  
	The claims are directed to a hybrid rice plant comprising an AHAS with the A205V substitution and an AHAS with the G654E substitution, wherein the expression of said two AHAS enzymes in the same rice plant causes synergistic tolerance to imidazolinone herbicides, relative to plants comprising individual substitutions. 
Livore et al teach a rice plant comprising at least one copy of a rice AHASL polynucleotide that encodes a herbicide resistant AHASL protein, wherein said protein comprises an A205V substitution (A179V, in rice numbering).  Livore et al teach a seed of said plant, and teach that the plant has enhanced tolerance to at least one class of AHAS inhibiting herbicides (claims 1-14; Examples 1 and 2; see also paragraphs 0014-0018).  Livore et al teach that the A205V substitution occurs in one of the conserved domains of the AHAS enzyme (Table 2).  Livore et al expressly suggests using the rice AHASL molecules of their invention to introduce an additional one or more substitutions, including wherein the substitutions are selected from the known substitutions, including S653N and A205V, among others (paragraph 0055).  Livore et al teach the nucleic acid and amino acid sequences of rice AHASL comprising the A205V substitution (Fig. 1, paragraphs 0029-0032).  
Livore et al teach obtaining the rice plants comprising the A205V substitution using the sodium azide mutagenesis and selection of a known rice cultivar IRGA 417 (Example 1).  Livore et al teach the nucleic acid and the amino acid sequences of the 
Livore et al do not teach a rice plant comprising a second AHASL allele encoding the second mutant AHASL with the G654E substitution. 
Roso et al teach a rice cultivar IRGA 422 CL that comprises a mutant AHASL with the G654E substitution (Abstract).  Roso et al teach that said cultivar is one of the main cultivars in Brazil (pg. 180, left col).  Roso et al teach the gene sequences for the mutant AHAS and teach identifying the G654E substitution was found in the vast majority of herbicide tolerant red rice plants as well.  Roso et al teach that the substitution was found in red rice, alone or in combination with other known substitutions (see Introduction on pg. 175-176; pg. 176 right col.; Fig. 3; Table 3).  Roso et al teach that the levels of imidazolinone tolerance conferred by the G654E substitution to cultivated and red rice was lower than those conferred by the other substitutions (pg. 181, left col.).  Roso et al teach that the G654E substitution conferred tolerance to imazethapyr and imazapic (Abstract; pg. 177, let col.).
At the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to cross the plants of Livore et al and Roso et al to produce a hybrid rice plant.  The resultant rice plant would comprise two different AHASL alleles, one comprising the A205V substitution of Livore et al, and the second one comprising the G654E substitution of Roso et al.  In view of the above claim interpretation, the resultant plant will read on the hybrid rice plant of claim 14 or on a plant produced by the plant of 
Given the known herbicide tolerance profiles of each of the two substitutions, one would readily expect that a hybrid rice plant comprising both, on two different alleles, would be tolerant to imidazolinone herbicides, including imazapic or imazethapyr. 
To the extent that the claim language might be interpreted to encompass the phenotype of synergistic tolerance in a hybrid rice plant comprising the two mutant AHASL allele compared to plants comprising individual mutant alleles, given that the structure of the claimed rice plant would have been prima facie obvious, the property of tolerance would have naturally flowed from said obvious structure.  “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Moreover, given the fact that both substitutions, A205V and G654E confer tolerance to imidazolinones, but are located in different conserved domains of the enzyme; it would not have been unexpected that at least under some conditions, all of which are encompassed the by claims, the plant comprising each of the two substitutions on a different allele would have a greater than additive level of tolerance. 
One would have been motivated to combine said teachings given the direct suggestion of Livore et al that their plants be used in a breeding program.  In addition, given that the level of tolerance conferred by the G654E substitution in the variety of Roso et al is relatively low, one would be motivated to introduce the A205V substitution . 

16.	Claims 3, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Livore et al (US Patent Publication 20100029485, published February 3, 2010), in view of Roso et al (Field Crop Res. (2010) 119:175-182), Kmiec et al (US Patent Application 2003/0236208), and Okuzaki et al (Plant Cell Rep. (2004) 22:509-512). 
The claims are drawn to progeny and derivatives, and seeds (of any filial generation) of the rice plant of claim 14 or 3, wherein the plant expresses the AHAS enzyme with substitutions of A205V and G654E. 
The teachings of Livore et al and Roso et al are set forth above.  Livore et al and Roso et al do not teach a rice plant comprising an AHAS enzyme comprising the G654E substitution in addition to the A205V one.
Kmiec et al teach how to predictably introduce point mutations into a plant AHASL gene, in a plant cell, using an oligonucleotide-based mutagenesis.  Kmiec et al teach making a mutagenized plant comprising a modified AHAS large subunit 
Okuzaki et al teach successfully using site-specific oligonucleotide-based mutagenesis to introduce point mutations into the rice AHASL gene (Okuzaki et al, Abstract and Introduction).  Okuzaki et al teach that the oligonucleotide-directed gene targeting is thought to be less complicated in rice than in tobacco or maize (Okuzaki et al pg. 512, left col.). 
At the time of filing, it would have been prima facie obvious to modify the rice plant of Livore et al, using the method of Kmiec et al and Okuzaki et al, and introduce the G654E substitution, taught by Roso et al, onto the rice AHASL.  Alternatively, it would have been obvious to introduce the A205V substitution onto the rice AHASL of Roso et al, which already comprises the G654E substitution.  
In view of the above claim interpretation, the resultant rice plant would read on the plants of claims 15, 16, and the seed of said plant would read on the seed of claim 18.  Moreover, it would have bene obvious to use the resultant plant in a breeding program, as suggested by Livore et al. For example, it would have been obvious to cross the resultant plant, comprising the double-mutated AHASL, with the commercial variety of Roso et al, which already comprises the G654E substitution.  The resultant progeny would comprise a hybrid rice plant that would read on the structure of the plant of claim 14, under the above claim interpretation.  
One would have been motivated to combine the above teachings for the following reasons.  First, Livore et al expressly suggest combining the A205V substitution with one or more substitutions located in other conserved domains of the 
Given that Kmiec et al and Okuzaki et al successfully reduced their method to practice, given the conserved nature of the domain, where position 654 is located, and given the known tolerance properties of both A205V and G654E substitutions, one would have had reasonable expectation of success. 
With regard to the synergistic imidazolinone herbicide tolerance, given that the structure of the claimed rice plant would have been prima facie obvious, the property of tolerance would have naturally flowed from said obvious structure.  “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
. 
Response to Arguments. 
The instantly filed Remarks do not appear to provide an argument directed to the obviousness rejection.  In the Remarks filed on February 19, 2021, Applicant argues that Livore et al do not teach the G654E substitution, and do not teach a rice plant with more than one AHAS substitution in the genome (pages 6-7).  Applicant argues that the other references “do not compensate for Livore’s omissions” (pages 7-9).  Applicant argues unexpected results in view of the synergistic level of tolerance in the hybrid rice plants, and refers to the previously submitted Declaration of Dale L. Shaner (pages 10-13).  Applicant argues that one would not have been motivated to combine the teachings of the cited art to arrive at the claimed invention with reasonable expectation of success (pages 14-15).  Applicant argues impermissible hindsight in the finding of obviousness (page 16-17). 
Applicant argues long-felt need and commercial success and submits three declarations in support: the Declarations of Dario Bernacchi, Ken Fearday, and Jose Re (pages 17-19).  Dr. Bernacchi states that either of the two mutations at issue showed minimal to no tolerance in heterozygous form; that “any expectation of tolerance for this first A205V-G654E hybrid was essentially unpredictable,” and that the resultant “double-
Dr. Fearday states that the rice comprising the A205V and the G654E substitutions was launched in 2020 and has qualities superior to other AHAS inhibitor resistant rice plants (paragraphs 5-8 of the Fearday Declaration). 
Dr. Re states that the tolerance of the hybrid rice comprising the two substitutions at issue was “better than the tolerance displayed by either parent when subjected to the same herbicide challenge” and that said tolerance of the hybrid was unexpected (paragraphs 3 and 6-8 of the Re Declaration).  Dr. Re describes the process of producing the hybrid plants by crossing the male elite lines comprising the A205V substitution with the female elite lines comprising the G654E substitution (paragraphs 12-14). 
Applicant’s argument is not found to be persuasive.  To the extent the instant Remarks reiterate the previously submitted arguments, they remain unpersuasive for the reasons of record. 
Next, the Examiner acknowledges that after the instant amendments to the claims, claim 14 reasonably encompasses a hybrid rice plant with two individual substitutions, A205V and G654E, on two separate AHAS alleles.  However, dependent claims 15, 16, and 18 expressly refer to the two substitutions being present in “the AHAS enzyme.”  The rejection has been modified to address both scenarios. 
To the extent that Applicant’s argument is directed to the teachings of Livore et al or the other cited references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is not in dispute that Livore et al do not teach the G654E substitution, but it does not make Applicant’s argument persuasive, because Roso et al teach that substitution. 
In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
In the instant case, no knowledge was gleaned only from Applicant’s disclosure.  The two substitutions at issue, A205V and G654E are both well-known in the art and used commercially, the latter one in an important herbicide tolerant rice cultivar taught by Roso et al.  Combining two AHASL substitutions in the same plant is strategy known in the art and expressly taught by Livore et al, for example.  The cited art makes it obvious to combine the two substitutions at issue either on the same molecule or on two different AHASL alleles of a rice plant. 
With regard to impermissible hindsight, Applicant argues that the art provides “no clear motivation to combine A205V and G654E” and that said motivation comes from Applicant’s own disclosure (page 16-17).  This is not persuasive.  A motivation to combine the teachings of the prior art does not need to be express.  A “motivation to Zup v. Nash Mfg., 896 F.3d 1365, 1371, 127 USPQ2d 1423, 1427 (Fed. Cir. 2018) (quoting Plantronics, Inc. v. Aliph, Inc., 724 F.3d 1343, 1354 [107 USPQ2d 1706] (Fed. Cir. 2013) (citing Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 [92 USPQ2d 1849] (Fed. Cir. 2009) (quoting KSR, 550 U.S. at 418-21)). MPEP 2143.01. 
In the instant case, one would have been motivated to combine the teachings of the cited art in order to obtain a rice plant comprising two of the claimed substitutions either on the same AHASL enzyme or on different AHASL alleles for the reasons articulated in the rejection above. 
The Declaration of Dr. Shaner, submitted under 37 C.F.R. 1.132 on March 27, 2020, was fully considered in the Non-Final Office Action issued on July 2, 2020.  The Examiner acknowledges that the claims have been amended to recite that the A205V and G654E substitutions are present on different AHASL molecules.  However, even after the instant amendments, the Declaration is not sufficient to overcome the rejection.  The Examiner maintains that the Declaration amounts to opinion evidence, as it does not supply data that can be objectively evaluated.  Moreover, the prior art that the Declaration relies on does not make Applicant’s argument persuasive. 
For example, in paragraph 5, Dr. Shaner cites Wright and Penner 1998 for the proposition that in heterozygous state ALS tolerance allele “only provided limited resistance to imidazolinones” and “it was only in the homozygous state that the 
The Wright article (submitted in the IDS filed on March 27, 2020) teaches that sugar beet plants heterozygous for the resistant AHASL allele showed 75% survival to a 25% of the recommended dose of imazethapyr, versus 100% for the homozygous plants, which, according to Wright et al, indicated that the trait at issue was “most likely a semidominant trait, providing greater resistance in the homozygous condition” (pages 615-616; Table 2).  Nowhere does the article suggest that any antagonism between two different AHASL alleles were observed.  
The Examiner notes that under either of the above interpretations, the structure of a rice plant that would read on the plant of the instant claims would have been prima facie obvious.  Applicant has not disputed the obviousness of making that structure.  The Examiner maintains that the specific property of tolerance would have naturally flowed from said prima facie obvious structure.  “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In addition, the prior art provides at least one example in which two individual substitutions located in different conserved domains of the AHASL (P197S and W574L) conferred synergistic tolerance in soybean when present on two different alleles, 
With regard to the Declarations of Dr. Bernacchi, Dr. Fearday, and Dr. Re, filed under 37 C.F.R. 1.132 on September 29, 2020, they were fully considered, but not found to be sufficient to overcome the instant rejection, for the following reasons. 
The instant claims are directed to any hybrid rice plant comprising the two substitutions on two different alleles, wherein the expression of said mutant AHASL causes any level of synergistic tolerance to any imidazolinone herbicide (claim 14).  The arguments in the above Declarations, however, appear to be directed to a narrower scenario.  For example, Dr. Bernacchi, in paragraph 7 of the Declaration, states that for the G654E substitution “even the homozygous mutant, had levels of tolerance [below] the level needed for effective weed control and did not present commercial value by itself.”  This is clearly distinguishable from the teachings of Roso et al (on which the above rejection relies), who teach that the G654E substitution is being used to confer herbicide tolerance in a major rice cultivar, and is, apparently, sufficient for said tolerance.  
In addition, it is unclear from the Declarations or Applicant’s argument why one of ordinary skill in the art would expect to see at best an intermediate level of tolerance in a plant comprising both recited substitutions (see paragraph 9 of Dr. Bernacchi’s declaration).  
Instead, given the fact that the A205V and G654E substitutions are located on two different domains of the enzyme yet confer tolerance to the same class of inhibitors, one of ordinary skill in the art could reasonably expect at least an additive level of 
Moreover, glycine 654 is located in the inhibitor-binding site of the enzyme and is specific towards imidazolinones: it is not involved in binding sulfonylureas (see Duggleby et al, Plant Physiol. (2008) 48:309-324).  Given that alanine 205 is also involved in imidazolinone binding at the herbicide binding site, one would reasonably expect that the weakening of imidazolinone binding produced by a substitution at G654 would further weaken the binding of the herbicide at the other site (see Duggleby et al, pg. 319, left col.; pg. 321, right col.).  The fact that the two substitutions would be present on two different alleles would not affect this reasoning because the active site of AHAS is formed by two monomers (Duggleby et al, pg. 315, right col.).  This analysis also addresses a similar argument directed to unexpected results, found in the Declaration of Dr. Re.
With regard to the Declaration of Mr. Fearday and the argument directed to the superior agronomical characteristics and commercial success of rice comprising the A205V and G654E substitutions, that argument appears to be directed to specific rice varieties.  Those varieties appear to correspond to the hybrids referred in the instant specification as having been deposited under the recited accession numbers.  The claims, however, are much broader, as explained above.  The argument is thus not commensurate with the scope of the claims.  The rejection is maintained. 
Conclusion
17.	No claims are allowed.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662